Title: To George Washington from Edmund Randolph, 8 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Sir,
          Philadelphia October 8th 1794.
        
        I have the honor to acknowledge Colonel Hamilton’s letter of the 6. current written by your direction.
        Judge Peters and Mr Rawle intend to proceed tomorrow. They will carry with them copies of all the subscriptions. Some of the names indeed are so badly written; that mistakes are inevitable. If therefore any individuals, whose names do not appear, or may be inaccurately transcribed, should claim the benefit, it may be perhaps right to indulge competent proof from some other source.
        
        As soon as the letter was received, I transmitted an Extract of what relates to Messrs Peters and Rawle, to those Gentlemen respectively.
        In a packet, accompanying this letter are Twenty Copies of the Commissioners Report. The remainder of the Edition, which will be about two hundred and eighty, will be dispersed through the United States in such a manner, as to justify the Proceedings of the Executive, and prepare the public mind for whatever may happen to be still necessary.
        Colonel Humphries, in a letter from Lisbon of the 14th of August, speaks with an immense scope of French success. Nieuport, Mons, Leige, Antwerp, Brussels, Namur, & Spiers, are in their possession. Holland is in imminent danger. The Emperor appears to be on the point of relinquishing the War, “it being certain,” says the letter, “that he has marched his Troops into Poland.”
        You are pleased to say, upon my recommendation, that you would appoint a Mr Gabriels, a Dutchman living in Virginia Consul for the Coast of Barbary. I have written and written to him; but he has not appeared. I therefore submit to you, whether it may not be advisable to look out for some other person.
        The eagerness of the mercantile people is so overbearing for European intelligence, that I shall communicate in the two Evening papers something in relation to it. I have the honor to be, with the greatest respect, and esteem, Sir, Your most obedient servant
        
          Edm: Randolph
        
      